Grant, J.
I concur in the reversal of this case upon the ground stated in my Brother Moore’s opinion. I am also of the opinion, after a careful reading of the record, that the court should have directed a verdict for the defendant. The defendant stated all the material facts of the case to a reputable attorney, Mr. Hendryx, who advised him that, under that statement, he was justified in instituting the prosecution. He then went to a justice of the peace with his son, who saw plaintiff at the barn about, daylight, and the two there stated all the material facts. The justice called up the prosecuting attorney by telephone, and in the presence of the defendant told the prosecuting-attorney the facts as defendant and his son had stated them. The prosecuting attorney thereupon advised the prosecution, and the complaint was made. Upon the motion of the prosecuting attorney, the plaintiff was discharged. The prosecuting attorney was a witness, and stated his reason for discontinuing the prosecution as. follows:
“I investigated the case at length, and concluded that, inasmuch as the horse had been found, and .the basket found, so that there was no loss to Gregory financially, and that the case resolved itself to a technical case of statutory burglary, and I thought it had better be dismissed, and I did so; I at that time told Gould that, in my judgment, there was a prima facie case against him, but that I felt that the prosecution probably would be as well dismissed; that he should be careful, and that this should be a lesson to him. I saw nothing, and heard nothing from Gregory, indicating any maliciousness or over-anxiety to prosecute.”
I think this is a case where the advice of counsel forms a complete defense to an action for a malicious prosecution.